 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   CHRISTOPHER ALFRED,                      )   Case No. CV 14-8488 GW(JC)
                                              )
13                         Petitioner,        )
                                              )   JUDGMENT
14                  v.                        )
                                              )
15                                            )
     W.L. MONTGOMERY,                         )
16                                            )
                                              )
17                     Respondent.            )
     ______________________________
18
19         Pursuant to this Court’s Order Accepting Findings, Conclusions and

20 Recommendations of United States Magistrate Judge,
21      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person

22 in State Custody – including the new claims raised by petitioner in his Request for
23 Stay and Abeyance (Docket No. 32) and Reply (Docket No. 18) – is denied, and
24 this action is dismissed with prejudice.
25        IT IS SO ADJUDGED.

26 DATED: December 10, 2018
27                                  _______________________________________

28                                  HONORABLE GEORGE H. WU
                                    UNITED STATES DISTRICT JUDGE
